OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
A determination by the Appellate Division which reverses an order of Trial Term setting aside a jury verdict as against the weight of the credible evidence, although appealable, is beyond this, court’s power of review. In the posture in which this case comes before us, there must be an automatic affirmance. (Rochester Tel. Corp. v Green Is. Constr. Corp., 51 NY2d 788; Pfohl v Wipperman, 34 NY2d 597; Gutin v Mascali & Sons, 11 NY2d 97; see Cohen and Karger, Powers of the New York Court of Appeals [rev ed], § 148, p 588.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.